PER CURIAM.
Counsel for appellant in oral argument before us. declared that the trial judge intimidated one of his client’s witnesses to a degree which affected his testimony.
While not all of the incident as recited is depicted in the record, it sufficiently appears that the particular witness was not afforded an opportunity to testify fully and freely, and that, therefore, the interests of justice will best be served by our remanding the matter for a new trial.
The judgment appealed from is annulled, avoided and reversed and the case is remanded to the First city court of New Orleans for further proceedings according to law and not inconsistent with the views herein expressed.